Title: To Thomas Jefferson from Henry Dearborn, 23 April 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     April 23d. 1805
                  
                  Genl. Mason has not yet received an Answer from Col Peyton, but he expects one immediately, and as soon as he receives it, he will await on you.
                  Yours,
                  
                     H. Dearborn 
                     
                  
               